Dickinson, Judge, delivered the opinion of the court: This case comes up on a writ of error from Pulaski Circuit Court. At a previous day of this term a rule was entered on the motion of the defendants, for the plaintiff to appear and show cause why the judgment of the circuit court in the case should not be affirmed with damages for want of an assignment of errors within the time prescribed by law. A copy of the rule was issued, and the attorney for the plaintiff acknowledged the service thereof. The motion is now to make the rule absolute, or to affirm the judgment with damages, because the plaintiff has not shown any good cause for a failure to file his assignment of erraron or before tira ¿bree first days of this term, to which the writ is returnable. The rule which governed the court in the case of James and William, Tucker against Ellis, Administrator, decided at the present term of this court is applicable to this case. The judgment of the Pulaski Circuit Court must therefore be affirmed with six per centum damages.